Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019, 01/13/2021, 03/15/2021, 03/22/2021, 10/12/2021, 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.

Claim Objections
Claims 2-23 and 25 are objected to because of the following informalities: regarding claims 2-6, 9-13, 15-23 the examiner recommends including a coma “,’ before “wherein” and regarding claims 7-8, the examiner recommends including a coma “,’ before “further”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 13-19, 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samec et al. (US20160270656A1).
Independent claim 1, Samec teaches a head-mounted device configured to generate images viewable by a user having an eye with refractive errors that is located at an eye position (see Fig. 27, [1976] an example embodiment of an augmented and/or virtual reality system), comprising: 
a display configured to display the images (see Fig. 27, e.g. 200,202,204, 206, or 208 are displays[2033] “a plurality of light sources (200, 202, 204, 206, 208). As discussed herein, these light sources can be fiber scanning displays, though other light sources can also be used”); 
a lens through which the images are viewable (see Fig. 27, [2035] “include a compensating lens layer 180. This lens layer can compensate for the cumulative effect of the negative lenses (192, 194, 196, 198) when the user is viewing light from the outside world 144”); 
a sensor (see Fig. 27, [2032] e.g. 2710); 
Samec in the embodiment from Fig. 27 does not explicitly disclose a positioner coupled to the display; and control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors.
However Samec in the embodiment of Figs. 3A-3D and 5, further teaches a positioner coupled to the display ([1488] “The display device (62) also comprises one or more adaptable optics (e.g., variable focus elements or VFEs, electrically reconfigurable reflective or refractive optical elements, etc.). Such adaptable optics may be included in the display lens (106) and the eye or elsewhere in the path of light to the eye. The adaptable optics or VFE is an optical element that can be dynamically altered, for example, by applying an electrical signal thereto to change the shape of a wavefront that is incident thereon. The adaptable optics may be a reflective optical element such as a deformable mirror or a transmissive optical element such as a dynamic lens (e.g., a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices)”. Examiner note – the variable focus element, acts as a positioner with the refractive lenses with “moving elements”); and control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches a positioner coupled to the display; and control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have a positioner coupled to the display; and control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Claim 2, Samec teaches the invention in claim 1, wherein the sensor (see Fig. 27, [2032] e.g. 2710, “the system 2700 includes a stacked waveguide assembly 178”) includes at least one waveguide.

Claim 3, Samec teaches the invention in claim 2, wherein the sensor (see Fig. 27, [2032] e.g. 2710) includes an input coupler that couples light into the waveguide and includes an output coupler that couples light out of the waveguide (see [2032] "The stacked waveguide assembly 178 can include multiple waveguides (182, 184, 186, 188, 190) and multiple lenses (192, 194, 196, 198)).

Claim 4, Samec teaches the invention in claim 3, wherein the output coupler is configured to allow images to pass from the display to the eye position (see [2033] “Each respective light source can inject light into a corresponding waveguide (182, 184, 186, 188, 190), which distributes the light substantially equally across its length and redirects the light toward the eye 5).

Claim 13, Samec teaches the invention in claim 1, wherein the control circuitry is configured to allow the eye to relax by periodically presenting content on the display while adjusting at least a selected one of: the display and the lens to an infinity focus setting ([1721] “the ophthalmic system can be configured to objectively measure an optical prescription of a wearer. In various implementations, this may be accomplished without receiving feedback from the wearer regarding image quality. In certain implementations, this may be accomplished without projecting images of varying sizes to the user. For example, the ophthalmic system can be configured to project an image from a virtual infinite depth (e.g., the ophthalmic system puts the image at infinity)”).

Claim 14, Samec teaches the invention in claim 1, further comprising an input-output device, wherein the control circuitry is configured to receive user input on the refractive errors with the input-output device (see Fig. 27, [2038] “Based on the shape of a measured wavefront, the processor can calculate aberrations of the eye, including both lower-order and higher-order aberrations. These aberrations can be represented numerically as, for example, Zernike coefficients” Note – the wavefront sensor acts as input-output device, wherein the control circuitry e.g. 2706 is configured to receive user input on the refractive errors with the input-output device e.g. 2710).

Claim 15, Samec teaches the invention in claim 14, wherein the user input comprises an eyeglasses prescription (see [1514-1516] show some input configuration for prescription, [2038, [2939] Note – wavefront sensor creates an image which consists of array of spots and the processor e.g. 2706 determines the aberrations of the eye 58, it can output those measurements in, for example, numerical or graphical form. The measurements can be used to determine a treatment plan for the eye 58, such as a corrective optical prescription).
Samec in embodiment Fig. 27, does not explicitly teach wherein the control circuitry is configured to adjust a position of the display with the positioner based on the eyeglasses prescription.
However, Samec in the embodiment of Figs. 3A-3D and 5, further teaches wherein the control circuitry is configured to adjust a position of the display with the positioner based on the eyeglasses prescription ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches wherein the control circuitry is configured to adjust a position of the display with the positioner based on the eyeglasses prescription as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have wherein the control circuitry is configured to adjust a position of the display with the positioner based on the eyeglasses prescription according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).
Claim 16, Samec teaches the invention in claim 1, except wherein the lens comprises a tunable lens and wherein the control circuitry is configured to adjust the tunable lens based at least partly on the measured refractive errors.
However, Samec in another embodiment in Figs. 3A-3D and 5, further teaches a wherein the lens comprises a tunable lens ([1488] “The display device (62) also comprises one or more adaptable optics (e.g., variable focus elements or VFEs, electrically reconfigurable reflective or refractive optical elements, etc.). Such adaptable optics may be included in the display lens (106) and the eye or elsewhere in the path of light to the eye. The adaptable optics or VFE is an optical element that can be dynamically altered, for example, by applying an electrical signal thereto to change the shape of a wavefront that is incident thereon. The adaptable optics may be a reflective optical element such as a deformable mirror or a transmissive optical element such as a dynamic lens (e.g., a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices)”) and wherein the control circuitry is configured to adjust the tunable lens based at least partly on the measured refractive errors ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches wherein the lens comprises a tunable lens and wherein the control circuitry is configured to adjust the tunable lens based at least partly on the measured refractive errors as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have wherein the lens comprises a tunable lens and wherein the control circuitry is configured to adjust the tunable lens based at least partly on the measured refractive errors according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Claim 17, Samec teaches the invention in claim 16, except wherein the tunable lens comprises at least one tunable liquid crystal cylindrical lens, wherein the measured refractive errors are associated with astigmatism in the eye, and wherein the control circuitry is configured to adjust the tunable liquid crystal cylindrical lens based on the measured refractive errors to correct the astigmatism.
However, Samec in another embodiment in Figs. 3A-3D and 5, further teaches wherein the tunable lens comprises at least one tunable liquid crystal cylindrical lens, wherein the measured refractive errors are associated with astigmatism in the eye ([1488] “the ophthalmic system may be a patient-worn ophthalmic device as illustrated in FIGS. 3A-3D and 5 that may be implemented for correcting vision defects like myopia, hyperopia, and astigmatism”. “The display device (62) also comprises one or more adaptable optics (e.g., variable focus elements or VFEs, electrically reconfigurable reflective or refractive optical elements, etc.). Such adaptable optics may be included in the display lens (106) and the eye or elsewhere in the path of light to the eye. The adaptable optics or VFE is an optical element that can be dynamically altered, for example, by applying an electrical signal thereto to change the shape of a wavefront that is incident thereon. The adaptable optics may be a reflective optical element such as a deformable mirror or a transmissive optical element such as a dynamic lens (e.g., a liquid crystal lens, an electro-active lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices)”. ) and wherein the control circuitry is configured to adjust the tunable liquid crystal cylindrical lens based on the measured refractive errors to correct the astigmatism ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches wherein the tunable lens comprises at least one tunable liquid crystal cylindrical lens, wherein the measured refractive errors are associated with astigmatism in the eye, and wherein the control circuitry is configured to adjust the tunable liquid crystal cylindrical lens based on the measured refractive errors to correct the astigmatism as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have wherein the tunable lens comprises at least one tunable liquid crystal cylindrical lens, wherein the measured refractive errors are associated with astigmatism in the eye, and wherein the control circuitry is configured to adjust the tunable liquid crystal cylindrical lens based on the measured refractive errors to correct the astigmatism according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Claim 18, Samec teaches the invention in claim 1, wherein the lens includes a vision correction lens (see Fig. 27; “Once the processor 2706 has determined the aberrations of the eye 58, it can output those measurements in, for example, numerical or graphical form. The measurements can be used to determine a treatment plan for the eye 58, such as a corrective optical prescription. In addition, the measurements of the aberrations of the eye 58 can be used to control an adaptive optical element which can then be used to project optically corrected imagery into the eye 58, thus providing a crisper image to the user. For example, in some embodiments, the processor 2706 can be used to control the shape of the wavefronts output by the stacked waveguide assembly as it projects virtual and/or augmented reality imagery into the eye 58. In this way, the imagery provided to the user can be specially corrected based upon the aberrations of the user's own eye” Note – the lenses e.g. 192, 194, 196, 198, in combination with an adaptive optical element lenses throughout the prior art can be used to correct vision).
Claim 19, Samec teaches the invention in claim 18, wherein the vision correction lens is rotationally asymmetric and is configured to compensate for astigmatism (see Fig. 27; “Once the processor 2706 has determined the aberrations of the eye 58, it can output those measurements in, for example, numerical or graphical form. The measurements can be used to determine a treatment plan for the eye 58, such as a corrective optical prescription. In addition, the measurements of the aberrations of the eye 58 can be used to control an adaptive optical element which can then be used to project optically corrected imagery into the eye 58, thus providing a crisper image to the user. For example, in some embodiments, the processor 2706 can be used to control the shape of the wavefronts output by the stacked waveguide assembly as it projects virtual and/or augmented reality imagery into the eye 58. In this way, the imagery provided to the user can be specially corrected based upon the aberrations of the user's own eye” Note – the lenses e.g. 192, 194, 196, 198, in combination with an adaptive optical element lenses throughout the prior art can be used to correct vision. This rotationally asymmetric and is configured to compensate for astigmatism is implied with the adaptive optical elements).

Independent claim 24, Samec teaches a head-mounted device (see Fig. 27, [1976] an example embodiment of an augmented and/or virtual reality system), comprising: 
a display configured to display images (see Fig. 27, e.g. 200,202,204, 206, or 208 are displays[2033] “a plurality of light sources (200, 202, 204, 206, 208). As discussed herein, these light sources can be fiber scanning displays, though other light sources can also be used”); 
a lens (see Fig. 27, lenses e.g. 180, 192, 194, 196, or 198 [2035] “include a compensating lens layer 180. This lens layer can compensate for the cumulative effect of the negative lenses (192, 194, 196, 198)”); 
a sensor (see Fig. 27, [2032] e.g. 2710); and 
Samec in Fig. 27, does not explicitly teaches a sensor that includes at least one hologram; control circuitry configured to measure refractive errors in eyes with the sensor and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors.
However, in another embodiment in Fig. 23A-23A-1, teaches a sensor that includes at least one hologram ([1581] “The liquid crystals may also be configured to selectively turn on or off the effects of a diffraction grating (e.g., a holographic diffraction grating). This can be done, for example, to selectively apply a prismatic effect. Such adaptive optics can be in the optical path from the display to the eye to provide correction for the user when viewing image content on the display”. [2023] “signal may be communicated by the photodetectors 2352 to a processor 2370 that may use one or more algorithms to extrapolate an image from the data transmitted from the photodetectors. In one or more embodiments, the photodetectors may comprise photo-diodes (e.g., silicon-based, Germanium-based for IR light, photomultiplier tubes (PMTs), charge-coupled devices (CCDs), CMOS based sensors, Shack-Hartman wavefront sensors etc.). In one or more embodiments multi-mode fibers may be used to receive the backscattered light, and channeling them into PMTs or any other type of photodetectors”. Note – the wavefront sensor e.g. 2352 is located behind the waveguide receiving light on the return path); 
Therefore, Samec teaches a sensor that includes at least one hologram as it enables providing correction for the user when viewing image content on the display (1581). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have a sensor that includes at least one hologram according to the teaching of Fig. 3A-3D and 5, by simplifying the device for the purpose of providing correction for the user when viewing image content on the display (Samec, [1581]).
Further Samec in the embodiment of Figs. 3A-3D and 5, teaches control circuitry configured to measure refractive errors in eyes with the sensor and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches control circuitry configured to measure refractive errors in eyes with the sensor and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have control circuitry configured to measure refractive errors in eyes with the sensor and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Claim 25, Samec teaches the invention in claim 24 wherein the sensor includes a camera (see Fig. 27, [2032] e.g. 2710, [2044] “the system 2700 illustrated in FIG. 27 can be configured as a light field camera or microscope by including a lens in the optical path of the instrument to focus light at approximately the plane of the wavefront sensor 2710”), 
Samec in embodiment Fig. 27, does not explicitly disclose wherein the refractive errors includes astigmatism, wherein the lens comprises an adjustable liquid crystal cylindrical lens, and wherein the control circuitry is configured to adjust the adjustable liquid crystal cylindrical lens to correct the astigmatism as the display is viewed.
However, in embodiment of Figs. 3A-3D and 5, further teaches wherein the refractive errors includes astigmatism (see Figs. 3A-3D and 5, [1487] “a combination of wavefront correction and modification of an image generated by the ophthalmic system (e.g., modification of the intensity pattern comprising the image) may be used to compensate for the astigmatism or any other defect in the user's eye”), wherein the lens comprises an adjustable liquid crystal cylindrical lens (see [1488] “The adaptable optics may be a reflective optical element such as a deformable mirror or a transmissive optical element such as a dynamic lens (e.g., a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices). By altering the adaptable optics' shape or other characteristics, the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction”), and wherein the control circuitry is configured to adjust the adjustable liquid crystal cylindrical lens to correct the astigmatism as the display is viewed (see [1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C”. Note – whole paragraph this configuration function is done by the processor e.g. 70 with the lenses).
Therefore, Samec teaches wherein the refractive errors includes astigmatism, wherein the lens comprises an adjustable liquid crystal cylindrical lens, and wherein the control circuitry is configured to adjust the adjustable liquid crystal cylindrical lens to correct the astigmatism as the display is viewed it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have wherein the refractive errors includes astigmatism, wherein the lens comprises an adjustable liquid crystal cylindrical lens, and wherein the control circuitry is configured to adjust the adjustable liquid crystal cylindrical lens to correct the astigmatism as the display is viewed according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Independent claim 26, Samec teaches a head-mounted device (see Fig. 27, [1976] an example embodiment of an augmented and/or virtual reality system), comprising: 
a display (see Fig. 27, e.g. 200,202,204, 206, or 208 are displays[2033] “a plurality of light sources (200, 202, 204, 206, 208). As discussed herein, these light sources can be fiber scanning displays, though other light sources can also be used”); 
a lens through which the display is viewable from an eye position (see Fig. 27, lenses e.g. 180, 192, 194, 196, or 198 [2035] “include a compensating lens layer 180. This lens layer can compensate for the cumulative effect of the negative lenses (192, 194, 196, 198)); 
a waveguide (see Fig. 27, [2032] e.g. 2710, “the system 2700 includes a stacked waveguide assembly 178”); 
a camera (see Fig. 27, [2044] “the system 2700 illustrated in FIG. 27 can be configured as a light field camera or microscope by including a lens in the optical path of the instrument to focus light at approximately the plane of the wavefront sensor 2710”); and 
Samec in embodiment of Fig. 27 does not explicitly disclose a hologram on the waveguide through which the display is viewable from the eye position; control circuitry configured to measure eye refractive errors based on measurements with the camera on light exiting the waveguide.
However, Samec in embodiment in Fig. 23A-23A-1, teaches a hologram on the waveguide through which the display is viewable from the eye position ([1581] “The liquid crystals may also be configured to selectively turn on or off the effects of a diffraction grating (e.g., a holographic diffraction grating). This can be done, for example, to selectively apply a prismatic effect. Such adaptive optics can be in the optical path from the display to the eye to provide correction for the user when viewing image content on the display”. [2023] “signal may be communicated by the photodetectors 2352 to a processor 2370 that may use one or more algorithms to extrapolate an image from the data transmitted from the photodetectors. In one or more embodiments, the photodetectors may comprise photo-diodes (e.g., silicon-based, Germanium-based for IR light, photomultiplier tubes (PMTs), charge-coupled devices (CCDs), CMOS based sensors, Shack-Hartman wavefront sensors etc.). In one or more embodiments multi-mode fibers may be used to receive the backscattered light, and channeling them into PMTs or any other type of photodetectors”. Note – the embodiment from Fig. 27, has a wavefront e.g. 2710, having a hologram from 23A-23A-1, the display is viewable from the eye position); 
Therefore, Samec teaches a hologram on the waveguide through which the display is viewable from the eye position as it enables providing correction for the user when viewing image content on the display (1581). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have a hologram on the waveguide through which the display is viewable from the eye position according to the teaching of Fig. 3A-3D and 5, by simplifying the device for the purpose of providing correction for the user when viewing image content on the display (Samec, [1581]).
Further, Samec in the embodiment of Figs. 3A-3D and 5, teaches a control circuitry configured to measure eye refractive errors based on measurements with the camera on light exiting the waveguide ([1493] “the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in FIG. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions”).
Therefore, Samec teaches control circuitry configured to measure eye refractive errors based on measurements with the camera on light exiting the waveguide as it enables the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (1488). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have a control circuitry configured to measure eye refractive errors based on measurements with the camera on light exiting the waveguide according to the teaching of Fig. 3A-3D and 5, for the purpose of having the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction (Samec, [1488]).

Claims 5-9, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samec et al. (US20160270656A1), as applied to claim 4 above, and further in view of Lee et al. (US20150234206A1).
Claim 5, Samec teaches the invention in claim 4, except wherein the input coupler and output coupler are volume holograms.
Samec in the embodiment from Fig. 27 does not explicitly disclose wherein the input coupler and output coupler are volume holograms.
However Samec in the embodiment of Figs. 3A-3D and 5, further teaches wherein the input coupler and output coupler are volume holograms (Fig. 3A-5 and 5, [01581] “The liquid crystals may also be configured to selectively turn on or off the effects of a diffraction grating (e.g., a holographic diffraction grating” Here adaptive optics having liquid crystals may include diffraction grating such as e.g. holographic gratings).
Therefore, Samec teaches further teaches wherein the input coupler and output coupler are volume holograms as it enables providing correction for the user when viewing image content on the display (1581). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have further teaches wherein the input coupler and output coupler are volume holograms according to the teaching of Fig. 3A-3D and 5, for the purpose of providing correction for the user when viewing image content on the display (Samec, [1581]).
In the alternative Samec does not teach wherein the input coupler and output coupler are volume holograms.
Lee further teaches wherein the input coupler and output coupler are volume holograms (Fig. 7, [0065] “The IR light source may include one or more of the above mentioned components that may be included in light source 723 and/or may include optical structure operative to create structured light for diagnosing problems in eyes (101, 103), such as a grating (e.g., a holographic grating or other types of gratings), for example” Note – the optical structure operative may include a grating e.g. holographic grating or other type, this covers a volume hologram grating having an input and output coupler). 
Therefore, Lee teaches wherein the input coupler and output coupler are volume holograms as it enables diagnosing problems in eyes ([0065]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from inventor Samec to have wherein the input coupler and output coupler are volume holograms according to the teaching of Lee for the purpose of diagnosing problems in eyes (Lee, [0065]).

Claim 6, Samec, Lee combination teaches the invention in claim 5, wherein the sensor further comprises a camera that measures light from the output coupler (Samec; see [2044] “the system 2700 illustrated in FIG. 27 can be configured as a light field camera or microscope by including a lens in the optical path of the instrument to focus light at approximately the plane of the wavefront sensor 2710”).

Claim 7, Samec, Lee combination teaches the invention in claim 6, further comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light (Samec; see [2044] “he stacked waveguide assembly 178 can be used to provide one or more beams of light that illuminate the eye 58”, having specifically a laser and a light emitting diode that supplies light is something obvious), an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position (Samec; see Fig. 27, [2033] here the additional waveguides are as e.g. 182, 184, 186, 188, or 190, includes input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position e.g. 58).
However in the alternative that in embodiment of Fig. 27, it is not explicitly taught comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light, further Samec in the embodiment  of Fig. 23A, further teaches  comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light ([1998] “The optical source 2354 can comprise one or more LEDs, one or more flash lamps, one or more superluminescent diodes and/or possibly one or more lasers” having one or more LEDs and one or more lasers supply ).
Therefore, Samec teaches further comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light as it enables providing illumination to the display lens and/or to the eyes ([1998]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from embodiment in Fig. 27 of Samec to have further comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light according to the teaching of embodiment in Fig. 23A from Samec for the purpose of providing illumination to the display lens and/or to the eyes (Samec, [1998]).
Claim 8, Samec, Lee combination teaches the invention in claim 7, further comprising a lens array interposed between the output coupler and the camera (Samec; see Fig. 27, lens array e.g. 192,184,196 or 198 are interposed between output coupler e.g. 190 and camera e.g. 2710 [2038]), wherein the control circuitry is configured to measure the refractive errors by analyzing light spots produced by the lens array at the camera (see Fig. 27 e.g. [2706]).
Claim 9, Samec, Lee combination teaches the invention in claim 8, wherein the sensor is configured to form a Shack-Hartmann aberrometer (Samec; see Fig. 27 [2038] “illustrated wavefront sensor 2710 is a Shack-Hartmann type wavefront sensor”).
Claim 11, Samec, Lee combination teaches the invention claim 6, wherein the sensor is configured to form a ray tracing aberrometer (Samec; see Fig. 27, [1956] “Additionally, an aberrometer such as a Shack-Hartman wavefront sensor, can be disposed to receive light returned from the eye such as describe herein”, Note – the sensor Shack-Hartman is still a ray tracing aberrometer) and wherein the control circuitry is configured to measure the refractive errors by analyzing a light pattern at the camera that is produced while a shape is displayed on the display (see Fig. 27 e.g. [2706]).
Claim 12, Samec, Lee combination teaches the invention claim 11, wherein the shape comprises a circle (Samec; see Fig. 27, [1956] “Additionally, an aberrometer such as a Shack-Hartman wavefront sensor, can be disposed to receive light returned from the eye such as describe herein”, Note – the light ray tracing being transmitted and received through the system and toward the eye, for the aberrometer system can be considered a shape of a circle).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samec et al. (US20160270656A1), Lee et al. (US20150234206A1) as applied to claim 6 above, and further in view of Pamplona et al. (US20180263488A1).
Claim 10, Samec, Lee combination teaches the invention in claim 6, except wherein the sensor is configured to form a Tscherning aberrometer and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display.
However, Pamplona wherein the sensor is configured to form a Tscherning aberrometer (see Fig 15; the apparatus for objective refractive measurement comprises one or more of the following: (5) a Tscherning aberrometer) and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display ([0200]).
Therefore, Pamplona teaches wherein the sensor is configured to form a Tscherning aberrometer and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display as it enables an objective measurements of refractive error of an eye are also taken ([0119]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from inventor of Samec, Lee to operate wherein the sensor is configured to form a Tscherning aberrometer and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display according to the teaching of Pamplona for the purpose of objective measurements of refractive error of an eye are also taken (Pamplona, [0119]).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samec et al. (US20160270656A1), as applied to claim 19 above, and further in view of Harrison et al. (US20160109712A1).
Claim 20, Samec teaches the invention in claim 19, except wherein the vision correction lens is a Fresnel lens.
However, Harrison teaches wherein the vision correction lens is a Fresnel lens ([0092] “the Fresnel lens system can include one or more aspheric surfaces to aid in the correction of image aberrations. Additional aberration correction or functionality may be achievable by allowing one or more of the Fresnel lens elements to have different radii on their first and second surfaces”. [0093] “the Fresnel lens system can include one or more diffractive surfaces (diffractive components) to reduce chromatic aberrations, particularly, lateral chromatic aberration”).
Therefore, Harrison teaches wherein the vision correction lens is a Fresnel lens as it enables to be manufactured in large quantities at low cost (0093). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27 to have wherein the vision correction lens is a Fresnel lens according to the teaching of Harrison, for the purpose of manufactured in large quantities at low cost (Harrison, [0093]).
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samec et al. (US20160270656A1), as applied to claim 1 above, and further in view of Makino et al. (US20140266990A1).
Claim 21, Samec teaches the invention in claim 1, wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens (see Fig. 27, fixed lens e.g. 192,194, 196 or 198, [2033] and [2039] “In addition, the measurements of the aberrations of the eye 58 can be used to control an adaptive optical element which can then be used to project optically corrected imagery into the eye 58, thus providing a crisper image to the user”. Note – the use of lenses 192,194, 196 or 198 being fixed and adaptive lenses as disclosed can be easily removable for vision correction and placed to be configured to overlap the fixed lens).
In the alternative, Samec does not explicitly disclose wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens.
Makino further teaches a head-mounted display device wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens (see Fig. 6, [0155] “lens 20b is not only used for correction of various kinds of aberration, but may also be used for correction of the visual acuity of each individual viewer. Therefore, the frame 33a supporting the lens 20b for correction is detachable”. Note – fixed lens e.g. 20a and removable vision correction lens e.g. 20b that is configured to overlap the fixed lens, as shown in Fig. 6).
Therefore, Makino teaches wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens as it enables to be easily replaced with other lenses (0157). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27, wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens, according to the teaching of Makino, for the purpose that it can be relatively easily replaced with other lenses (Makino, [0157]).

Claim 22, Samec, Makino combination teaches the invention in claim 21, wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens (Samec; see Fig. 27, [2039] “In addition, the measurements of the aberrations of the eye 58 can be used to control an adaptive optical element which can then be used to project optically corrected imagery into the eye 58, thus providing a crisper image to the user”. Note – the use of adaptive lenses as disclosed correction lenses can be easily removable from the frame or holding structure of the head-mounted display and configured to rotationally align the removable vision correction lens relative to the fixed lens).
In the alternative, Samec does not explicitly disclose wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens.
Makino further teaches a head-mounted display device wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens (see Fig. 6, [0155] “lens 20b is not only used for correction of various kinds of aberration, but may also be used for correction of the visual acuity of each individual viewer. Therefore, the frame 33a supporting the lens 20b for correction is detachable”. Note – the removable vision correction lens e.g. 20b comprises rotational alignment structures e.g. 30 configured to rotationally align i.e. when installing/removing back to the frame, the removable vision correction lens relative to the fixed lens, as shown in Fig. 6).
Therefore, Makino teaches wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens as it enables to be easily replaced with other lenses (0157). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the embodiment from Fig. 27, wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens, according to the teaching of Makino, for the purpose that it can be relatively easily replaced with other lenses (Makino, [0157]).

Claim 23, Samec, Makino combination teaches the invention in claim 22, wherein the rotational alignment structures include a magnet (Samec; see [1877] “the lensing layer or other adaptive optics included in the waveguide stack can be dynamic such that the focal length and/or other optical properties of the lensing layer can be varied by application or electrical, magnetic, optical and/or mechanical force”. [2039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
						/MARIN PICHLER/                                                                 Primary Examiner, Art Unit 2872